Cite as: 595 U. S. ____ (2022)            1




SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21A272
                          _________________


 DONALD J. TRUMP, FORMER PRESIDENT OF THE
 UNITED STATES v. BENNIE G. THOMPSON, IN HIS
 OFFICIAL CAPACITY AS CHAIRMAN OF THE UNITED
     STATES HOUSE SELECT COMMITTEE TO
        INVESTIGATE THE JANUARY 6TH
        ATTACK ON THE UNITED STATES
                  CAPITOL, ET AL.
 ON APPLICATION FOR STAY OF MANDATE AND INJUNCTION
                  PENDING REVIEW
                       [January 19, 2022]

  The application for stay of mandate and injunction pend-
ing review presented to THE CHIEF JUSTICE and by him re-
ferred to the Court is denied. The questions whether and
in what circumstances a former President may obtain a
court order preventing disclosure of privileged records from
his tenure in office, in the face of a determination by the
incumbent President to waive the privilege, are unprece-
dented and raise serious and substantial concerns. The
Court of Appeals, however, had no occasion to decide these
questions because it analyzed and rejected President
Trump’s privilege claims “under any of the tests [he] advo-
cated,” Trump v. Thompson, 20 F. 4th 10, 33 (CADC 2021),
without regard to his status as a former President, id., at
40–46. Because the Court of Appeals concluded that Presi-
dent Trump’s claims would have failed even if he were the
incumbent, his status as a former President necessarily
made no difference to the court’s decision. Id., at 33 (noting
no “need [to] conclusively resolve whether and to what ex-
tent a court,” at a former President’s behest, may “second
guess the sitting President’s” decision to release privileged
2                  TRUMP v. THOMPSON

                  Statement of KAVANAUGH, J.

documents); see also id., at 17 n. 2. Any discussion of the
Court of Appeals concerning President Trump’s status as a
former President must therefore be regarded as nonbinding
dicta.
   JUSTICE THOMAS would grant the application.
   Statement of JUSTICE KAVANAUGH respecting denial of
application.
   The Court of Appeals suggested that a former President
may not successfully invoke the Presidential communica-
tions privilege for communications that occurred during his
Presidency, at least if the current President does not sup-
port the privilege claim. As this Court’s order today makes
clear, those portions of the Court of Appeals’ opinion were
dicta and should not be considered binding precedent going
forward.
   Moreover, I respectfully disagree with the Court of Ap-
peals on that point. A former President must be able to
successfully invoke the Presidential communications privi-
lege for communications that occurred during his Presi-
dency, even if the current President does not support the
privilege claim. Concluding otherwise would eviscerate the
executive privilege for Presidential communications.
   As this Court stated in United States v. Nixon, 418 U. S.
683, 708 (1974), the executive privilege for Presidential
communications is rooted in Article II of the Constitution
and is “fundamental to the operation of Government.” The
Nixon Court explained that the “importance” of “confidenti-
ality” to the Presidency was “too plain to require” further
discussion. Id., at 705. “Human experience teaches that
those who expect public dissemination of their remarks
may well temper candor with a concern for appearances and
for their own interests to the detriment of the decisionmak-
ing process.” Ibid. Yet a President “and those who assist
him must be free to explore alternatives in the process of
shaping policies and making decisions and to do so in a way
                  Cite as: 595 U. S. ____ (2022)            3

                  Statement of KAVANAUGH, J.

many would be unwilling to express except privately.” Id.,
at 708. By protecting the confidentiality of those internal
communications, the Presidential communications privi-
lege facilitates candid advice and deliberations, and it leads
to more informed and better Presidential decisionmaking.
   The Nixon Court noted, by way of historical example, that
the Constitutional Convention was conducted “in complete
privacy” and that the records of the Convention remained
confidential for more than 30 years. Id., at 705, n. 15. As
was true at the Constitutional Convention, the Presidential
communications privilege cannot fulfill its critical constitu-
tional function unless Presidents and their advisers can be
confident in the present and future confidentiality of their
advice. If Presidents and their advisers thought that the
privilege’s protections would terminate at the end of the
Presidency and that their privileged communications could
be disclosed when the President left office (or were subject
to the absolute control of a subsequent President who could
be a political opponent of a former President), the conse-
quences for the Presidency would be severe. Without suffi-
cient assurances of continuing confidentiality, Presidents
and their advisers would be chilled from engaging in the
full and frank deliberations upon which effective discharge
of the President’s duties depends.
   To be clear, to say that a former President can invoke the
privilege for Presidential communications that occurred
during his Presidency does not mean that the privilege is
absolute or cannot be overcome. The tests set forth in
Nixon, 418 U. S., at 713, and Senate Select Committee on
Presidential Campaign Activities v. Nixon, 498 F. 2d 725,
731 (CADC 1974) (en banc), may apply to a former Presi-
dent’s privilege claim as they do to a current President’s
privilege claim. Moreover, it could be argued that the
strength of a privilege claim should diminish to some extent
as the years pass after a former President’s term in office.
In all events, the Nixon and Senate Select Committee tests
4                   TRUMP v. THOMPSON

                  Statement of KAVANAUGH, J.

would provide substantial protection for Presidential com-
munications, while still requiring disclosure in certain cir-
cumstances.
  The Court of Appeals concluded that the privilege claim
at issue here would not succeed even under the Nixon and
Senate Select Committee tests. Therefore, as this Court’s
order today makes clear, the Court of Appeals’ broader
statements questioning whether a former President may
successfully invoke the Presidential communications privi-
lege if the current President does not support the claim
were dicta and should not be considered binding precedent
going forward.